USCA4 Appeal: 18-2486   Doc: 9      Filed: 12/20/2018 Pg: 1 of 1
               Case 8:17-cv-01596-PJM Document 157 Filed 12/20/18 Page 1 of 1

                                                                        FILED: December 20, 2018

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT

                                          ___________________

                                               No. 18-2486
                                           (8:17-cv-01596-PJM)
                                          ___________________

        In re: DONALD J. TRUMP, President of the United States of America, in his official
        capacity and in his individual capacity

                       Petitioner

                                          ___________________

                                               ORDER
                                          ___________________

                Upon consideration of submissions relative to petitioner’s motion for stay, the court

        grants the motion and stays the district court proceedings pending proceedings before this

        court. This case is scheduled for oral argument during the March 2019 term, March 19-21,

        2019.

                The parties should be prepared to argue not only the procedural issues regarding the

        mandamus petition but also the underlying issues of (1) whether the two Emoluments

        Clauses provide plaintiffs with a cause of action to seek injunctive relief and (2) whether

        the plaintiffs have alleged legally cognizable injuries sufficient to support standing to obtain

        relief against the President.

                                                    For the Court

                                                    /s/ Patricia S. Connor, Clerk
